DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the interview dated 28 July 2022, the previous office action is vacated due to an error in citing the wrong prior art of DiLorenzo instead of Davis.  Accordingly, the present office action clarifies the rejection and resets the response period for the applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-7 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2010/0010585; hereinafter “Davis”).
Regarding claims 1, 16, and 19, Davis teaches a method, comprising: delivering a neuromodulation therapy to a patient, including delivering neuromodulation to neural tissue (e.g. ¶¶ 51); monitoring a health-related parameter of the patient during the neuromodulation therapy, wherein monitoring the health-related parameter includes sensing the health-related parameter using at least one sensor or receiving patient-entered information indicative of the health-related parameter (e.g. ¶¶ 31 – posture state; ¶¶ 73 – accelerometer sensor); and automatically initiating, based on the monitored health-related parameter, a calibration process to calibrate the neuromodulation (e.g. ¶¶ 44, 93, 163, 232, 236 – specifically where real time or automatically initiating changes for re-calibration of posture state algorithm which is part of the neuromodulation calibration).
Regarding claims 4-5 and 17, Davis discloses the monitoring the health-related parameter includes sensing an acceleration parameter indicative of a posture parameter (e.g. ¶¶ 40).
Regarding claim 6, Davis discloses the health-related parameter includes receiving patient-entered information (e.g. ¶¶ 194 – “…the user may desire to adjust the detection algorithms that identify patient posture state. The user may perform this re-calibration or adjustment of the posture state module at any time..”).
Regarding claim 7, Davis discloses the automatically initiating the calibration process includes automatically initiating a sensor-based calibration of sub-perception neuromodulation, wherein the sensor-based calibration includes quantitative sensory testing (e.g. ¶¶ 44 – where the lack of consistency in the posture readings requires qualitative sensory testing via re-calibration).
Regarding claim 18, Davis discloses the calibration process includes sensor-based calibration of sub-perception neuromodulation, wherein the sensor-based calibration includes at least one of quantitative sensory testing (e.g. ¶¶ 44 – where the posture states are re-calibrated to accurately represent patient posture).
Regarding claim 14, Davis discloses automatically initiating the calibration process includes automatically initiating a process to determine perceived neuromodulation using received user input indicative of perceived neuromodulation and calibrating the sub-perception neuromodulation based on the perceived neuromodulation (e.g. ¶¶ 56).
Regarding claim 15, Davis discloses the processing includes moving a neuromodulation field through a volume of tissue, receiving user input for adjusting the neuromodulation to keep the perceived neuromodulation substantially constant, and using the received user input to determine a perception threshold (e.g. ¶¶ 79, 93, etc.).
Claims 1-3, 5, 7, 12-13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baynham et al. (US 2015/0032181; hereinafter “Baynham”).
Regarding claims 1, 16, and 19, Baynham teaches a method, comprising: delivering a neuromodulation therapy to a patient, including a neural modulation device delivering neuromodulation to neural tissue (e.g. ¶¶ 36-37 – “leads”); a controller (e.g. ¶¶ 52 - “control element located on the RC 16 or CP”) for monitoring a health-related parameter of the patient during the neuromodulation therapy, wherein monitoring the health-related parameter includes sensing the health-related parameter using at least one sensor or receiving patient-entered information indicative of the health-related parameter (e.g. ¶¶ 52 – sensor signal indicating change in posture); and automatically initiating, based on the monitored health-related parameter, a calibration process to calibrate the neuromodulation (e.g. ¶¶ 52 – “initiation of the calibration process may be triggered by…”).
Regarding claims 2-3, Baynham teaches the delivering of neuromodulation includes delivering sub-perception and super-perception neuromodulation (e.g. ¶¶ 48-49 – super/sub-threshold stimuli).
Regarding claim 5, Baynham teaches that the sensed signal indicating a change in posture would be considered a sensing posture parameter (e.g. ¶¶ 52 – sensor signal indicating change in posture).
Regarding claim 7, Baynham teaches the automatically initiating the calibration process includes automatically initiating a sensor-based calibration of sub-perception neuromodulation, wherein the sensor-based calibration includes quantitative sensory testing (e.g. ¶¶ 53-54 – where specific quantitative parameters and thresholds are relied upon during the calibration).
Regarding claim 17, Baynham teaches the monitor the health-related parameter includes monitoring an input signal derived from at least one of an activity sensor or a posture sensor (e.g. ¶¶ 52 – sensor signal indicating change in posture).
Regarding claims 12-13 and 18, the automatically initiating the calibration process includes automatically initiating a sensor-based calibration of sub-perception neuromodulation, wherein the sensor-based calibration includes sensing evoked compound action potentials (eCAPs) which also classify as local field potentials measured (e.g. ¶¶ 54, 63, 71).
Regarding claim 20, Baynham teaches the system comprises an implantable device including the neural modulation device and the controller (e.g. Fig. 3, IPG #14; ¶¶ 38, etc.), the neuromodulation includes sub- perception neuromodulation (e.g. ¶¶ 48), and the calibration process includes: a sensor-based calibration of the sub-perception neuromodulation (e.g. ¶¶ 53 – sub-threshold calibration).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792